Citation Nr: 1032800	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  10-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.A.B., H.C., and F.B


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
service connection for PTSD and assigned an initial 50 percent 
rating.  The Veteran disagreed with the initial 50 percent rating 
assigned for the service-connected PTSD.  New and material 
evidence, to include in the form of medical evidence, was 
received within one year of that rating decision.  See 38 C.F.R. 
§ 3.156(b).  In rating decisions dated in January 2009 and 
October 2009, the RO confirmed and continued the initial 50 
percent rating.  

The Veteran's Notice of Disagreement was received at the RO in 
November 2009.  The RO issued a Statement of the Case (SOC) in 
March 2010, and the Veteran perfected his appeal with the 
submission of a timely substantive appeal (VA Form 9), which was 
received at the RO in April 2010.  

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it at this time; however, given the 
award of a 100 percent schedular evaluation for the 
service-connected PTSD effective from the effective date 
of service connection, the issue of entitlement to a TDIU 
becomes moot.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since the effective date of service connection, the Veteran's 
service-connected PTSD has been productive of a disability 
picture that more nearly approximates that of total and 
occupational social impairment, with symptoms of severe anxiety, 
continuously depressed mood, nightmares resulting in cold sweats 
and awakening in terror almost every night, sleep disturbance, 
hypervigilance, intrusive thoughts, and a Global Assessment of 
Functioning Scale (GAF) score predominantly in the mid 40's.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 100 percent 
schedular rating for service-connected PTSD have been met since 
the effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.104.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The award of a 100 percent disability evaluation effective from 
the effective date of service connection constitutes a complete 
grant of the benefits sought on appeal with respect to that 
issue.  As such, any defect with regard to VA's duty to notify 
and assist the Veteran with the development of his claim is 
harmless error, and no further discussion of VA's duty to notify 
and assist is necessary.


II.  Increased Ratings - PTSD

The Veteran seeks an initial rating in excess of 50 percent for 
the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's PTSD 
has been assigned a 50 percent rating.  In cases such as this, 
where the Veteran appeals the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment.  See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the Veteran's PTSD 
has been assigned a 50 percent rating under Diagnostic Code 9411 
which governs ratings for PTSD, based on the regulations set 
forth in 38 C.F.R. § 4.126 and § 4.130, the General Rating 
Formula for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental 
disorder where the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

The medical evidence of record consists of evaluations from the 
Veteran's private clinical psychologist, Dr. Cohen, dated in 
October 2008, January 2009, and February 2010, as well as VA 
examination reports from October 2008 and September 2009, and a 
private assessment in May 2010 from Dr. Matozzo.  

These reports collectively show that the Veteran's service-
connected PTSD is manifested by severely intrusive thoughts and 
recollections of World War II in the pacific theater, where he 
witnessed numerous dead bodies, some decaying and mutilated.  He 
recalled numerous bombings by the Japanese, and had a very 
difficult time talking about his memories to the various 
examiners.  During examinations he was often brought to tears 
when he spoke.  The examination reports note that the Veteran 
experienced horrifying and vivid dreams, flashbacks and intrusive 
thoughts.  He continued to carry survivor's guilt.  The Veteran 
reported that one of his fellow-marines, his closest friend 
during service, was killed in combat, and that event continued to 
trigger severe depression, intrusive thoughts, and nightmares.  
The Veteran often yelled out his name repeatedly during his 
nightmares.  The Veteran also suffered from hyper arousal, 
avoidance, re-experiencing and numbing.  

Mental status examinations consistently revealed depressed, 
tense, and anxious mood, with flat affect.  His presentation was 
circuitous, loose and tangential, and was frequently interrupted 
by flashbacks, intrusive thoughts and tears.  Thinking was 
impaired and memory was poor.  The Veteran suffered intrusive 
thoughts of service experiences with no effective strategy to 
block them.  The Veteran was hyper alert and hyper vigilant.  

The Veteran also reported severe sleep problems, which is 
consistent with the fact that he is also awakened in the middle 
and terminal stages of sleep by vivid dreams of his experiences 
in service.  When he is awakened, he is unsure of where he is, he 
is tearful, and extremely distraught over the loss of his friend, 
the death of other marines, and he suffers from extreme 
survivor's guilt.  

These examination reports also confirm that the Veteran's decline 
in health was exacerbated by the death of his spouse, who, prior 
to her passing, was able to take care of him and calm him down 
when he became tearful, frightened, or disoriented.  Due to the 
Veteran's restless sleep, the Veteran's son was forced to move in 
with the Veteran to care for him, particularly during the night 
when he suffers from night terrors.  The Veteran's son and 
daughter described the Veteran's sleep as stressful.  The Veteran 
moaned loudly in his sleep and yelled out in his sleep about the 
war and reliving his war experiences.  The Veteran's son and 
daughter noted that the Veteran constantly discussed his war 
experiences and struggles emotionally every day.

The Veteran was unable to develop an interest in pleasurable 
activities and was sad throughout the day.  Social isolation was 
increasing, along with poor appetite and difficulty maintaining 
focus and concentration.

Overall, the medical evidence of record establishes that the 
Veteran's service-connected PTSD severely interferes in the 
Veteran's ability to lead a normal life.  Dr. Cohen explained in 
his assessments that the Veteran's experiences have had a 
profound effect on his personality development, ability to handle 
stress, and coping styles.  Dr. Cohen noted that the Veteran was 
continuously depressed, obsessed with the past, and unable to 
adapt to the stressors of the day without triggering some aspect 
of his war time experiences.  Dr. Cohen explained that the 
Veteran was highly confused and disorganized in his thinking, in 
that there was disorientation of time; he spoke as if exposure to 
horrid events and their effect occurred in the present and was 
subject to frequent episodes of crying jags, survivor's guilt and 
dissociation.  His past thoughts controlled his affect, thinking, 
judgment, and reasoning.  Dr. Cohen further noted that, in this 
sense, the Veteran was obsessive and preoccupied, and as such, it 
was difficult to have a productive conversation with him.  Dr. 
Cohen concluded that it would be highly unlikely that he would 
perform differently in a worklike setting.

The VA examination in October 2008 noted that the Veteran was 
employed until his wife died, but then he became so depressed 
that he just wanted to be alone.  The examiner noted that the 
Veteran would likely be working in the absence of his current 
PTSD symptoms which had worsened over the past several months.  
The examiner specifically noted that the Veteran's mental health 
disabilities significantly interfered with the Veteran's normal 
daily activities and with employment functioning due to increased 
social isolation, poor appetite and difficulty maintaining focus 
and concentration on tasks for an extended period of time.

Dr. Matozzo noted in his May 2010 assessment that the Veteran's 
symptoms have been unresponsive to medications including Paxil 
and Xanax.  Dr. Matozzo also noted recent suicidal ideation and 
increased irritability.  Dr. Matozzo also opined that the 
Veteran's PTSD caused total occupational impairment.

Additional evidence includes hearing testimony and multiple lay 
statements from the Veteran's son and daughter who have 
described, in great detail, the struggles that they have 
witnessed their father endure since their mother passed away.  
The Veteran's son explained that prior to their mother's passing, 
she took care of the Veteran and neither she nor the Veteran 
spoke of the Veteran's troubling past, his night terrors, or his 
general difficulty getting through an evening without waking in a 
cold sweat.  The Veteran worked multiple jobs to distract him 
from thinking about the war.  

In another lay statement from the commander of the Veteran's VFW 
post, P.C. noted that the Veteran was a very caring and hard-
working man, but had recently "gone downhill."  P.C. reported 
that the Veteran would not accept a part-time position at the VFW 
post because he was afraid that interaction with other Veterans 
would cause him to breakdown and increase his PTSD symptoms.  

In sum, the medical evidence of record and the lay statements 
reveal that the Veteran is unable to adapt to stressful 
circumstances, resulting in total occupational impairment.  The 
Veteran's Global Assessment of Functioning (GAF) scores have been 
consistently listed in the mid 40's since the effective date of 
service connection.  

Although mindful that the Veteran has consistently been able to 
act appropriately at all examinations, engage in activities of 
daily living and remain well-groomed, and maintain effective 
social relationships with a few family and friends, the effects 
on his ability to work have been more than severe, and his 
symptoms have rendered him almost totally isolated from the 
community, such that total social and occupational impairment is 
approximated.  The Veteran has always been able to provide 
meaningful and coherent statements to examiners and to the RO 
regarding his disabilities, but he nevertheless prefers to remain 
isolated, and shows ongoing severe depression and anxiety.  Most 
significantly, the Board finds that the Veteran's reports of 
symptoms, as well as reports from his son and daughter, are 
credible and sincere.  These reports reveal that the Veteran has 
severe night terrors almost every night, which interfere with his 
sleep and cause significant turmoil in all aspects of his life.  
These events are corroborated by family members.  

The overall level of severity of the Veteran's PTSD more nearly 
approximates the criteria for the assignment of a 100 percent 
rating as total occupational impairment is demonstrated, due to 
such symptoms as continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; inability to adapt to stressful 
circumstances and chronic night terrors causing severe insomnia.  

Moreover, two private doctors have opined that the Veteran is 
unemployable.  Given the facts in this case, the criteria for the 
assignment of a 100 percent schedular rating are met in 
accordance with the provisions of Diagnostic Code 9411.  

The criteria for the assignment of this 100 percent rating have 
been met during the entire appeal period, as there are no 
distinct time periods where the Veteran's symptoms warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	(CONTINUED ON NEXT PAGE)







ORDER

An initial schedular disability rating of 100 percent for the 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


